Plaintiff in error was indicted, tried and convicted in Okaloosa County of having unlawful carnal intercourse with an unmarried female of previous chaste character under the age of eighteen years. A sentence of ten years in the State penitentiary was imposed. A new trial was denied and writ of error taken to the judgment. *Page 64 
The sufficiency of the evidence to support the verdict is the only question presented here for our consideration, plaintiff in error contending that the evidence of the prosecutrix being all the evidence that was offered to prove the charge against him was unreasonable and showed conclusively a "frame up" against him.
We have examined the record, and while the evidence does not in all its aspects conform to reason, as we understand that term where applied to a situation like the one presented here, we think it warrants the verdict and there is no showing that the jury was influenced by considerations outside the evidence.
Affirmed.
TERRELL, C. J., and ELLIS and BROWN, J. J., concur.
WHITFIELD, P. J., and BUFORD, J., concur in the opinion and judgment.